Citation Nr: 1450805	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1985 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 rating action by the Salt Lake City Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, granted the Veteran's claim for bilateral plantar fasciitis, and evaluated it as noncompensably disabling, effective September 1, 2010.  

The Veteran received a hearing before the undersigned in February 2014.  A transcript of the hearing is associated with the file.  

The January 2011 rating decision also denied service connection for right knee arthritis, and granted service connection for degenerative disc disease of the lumbar spine, and degenerative joint disease of the left knee, evaluating both disabilities as noncompensably disabling.  The Veteran included these issues in his February 2011 notice of disagreement (NOD). While these issues were also included in the December 2011 statement of the case (SOC), the Veteran did not include his claim for a higher initial rating for the lumbar spine disability, or his claim for service connection for right knee arthritis in his December 2011 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not before the Board.

With regard to his claim for a higher initial rating for the left knee disability, the Board notes that by way of a December 2011 rating decision, the RO increased the disability rating for the left knee disability to 10 percent, effective September 1, 2010.  Following this rating action, and after additional evidentiary development had been conducted, by way of a March 2013 rating action, the disability rating for the left knee disability was increased to 20 percent, effective September 1, 2010.  In a subsequent VA Form 9 dated in March 2013, the Veteran indicated that after reading the statement of the case and any supplemental statement of the case received, he only wished to appeal the claim for a higher initial rating for bilateral plantar fasciitis.  During his October 2014 hearing, the Veteran once again asserted that the only issue on appeal was the claim for a compensable rating for bilateral plantar fasciitis.  As such, the Board construes statements made by the Veteran in the March 2013 VA Form 9, and during his hearing, as a withdrawal of his appeal for a higher rating for the service-connected left knee disability.   


FINDINGS OF FACT

The most competent and credible evidence of record is against finding that the Veteran's bilateral plantar fasciitis is manifested by objective evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

Through a March 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2010 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2010 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were obtained in July 2010 and most recently, in February 2013.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014).  The Board acknowledges that additional VA treatment records were associated with the claims file subsequent to the February 2013 VA examination.  However, there is no objective evidence indicating that there has been a material change in the severity of his service-connected bilateral foot disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  Moreover, during his hearing the Veteran stated that he had no complaints with regard to his last VA examination, and felt as though the February 2013 VA examination had been a good one.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Here, the Veteran's bilateral plantar fasciitis is currently assigned a noncompensable rating under 38 C.F.R. §4.71a, Diagnostic Code 5299-5276.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be '99' for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2014).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  As such, the Veteran's service-connected bilateral plantar fasciitis is currently evaluated under Diagnostic Code 5276 for acquired flat foot.

Pursuant to that diagnostic code, a noncompensable rating is assigned for mild symptoms which are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate unilateral or bilateral symptoms evidenced by weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  If these same symptoms are bilateral in nature, a 30 percent evaluation is warranted.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances that are unilateral in nature warrants a 30 percent evaluation and, if bilateral in nature, a 50 percent evaluation is warranted.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

Review of the service treatment records reflect that at the May 1985 examination pursuant to the Veteran's enlistment into the United States Air Force, the clinical evaluation of the feet was shown to be normal, and the Veteran denied a history of foot trouble on his medical history report.  The earlier service treatment records are absent for any complaints of, or treatment for, foot problem until November 2008 when the Veteran presented at the military clinic with complaints of right heel pain.  He was assessed with having plantar fasciitis of the right foot, and the treatment provider recommended that the Veteran perform a variety of stretches on his own to help alleviate his symptoms.  The Veteran presented at this clinic once again in May 2009 with ongoing complaints right heel pain which had persisted for the past six months to one year.  According to the Veteran, the stretching exercises had not helped, and he continued to experience intermittent pain depending on the type of activity he was doing.  The Veteran also reported to experience pain in his heel whenever his feet were up for an extended period of time, and he reported to experience increasing pain when standing for extended periods of time and while running.  The Veteran was once again assessed with plantar fasciitis and encouraged to continue his home stretching exercises.  He underwent an x-ray of the right heel, the results of which were clear for any bone or soft tissue abnormalities, but revealed that the "[h]ypertrophic osteophytes are suggested on the anterior aspect of the distal tibia."  

The Veteran was evaluated by a private podiatrist, M.P., D.P.M. in June 2009, and in the treatment report, Dr. P. noted that the Veteran reportedly had experienced painful heels in both feet for the past few months, with greater pain in the right heel than the left.  The Veteran stated that although the heels were most painful when initially stepping on his feet in the morning, or after resting, the pain persisted throughout the day.  According to the Veteran, he was still in the military, and the running exercises serves to increase his pain.  Upon physical evaluation of the feet, Dr. P. detected the presence of "mild gastrocnemius equinus" in both legs, and further noted "fissures plantar hallus right foot and plantar fifth toe left foot" which appeared to be a result of skin tears due to hyperextension of the toes.  X-rays of the feet revealed an "enlargement plantar calcaneus right foot," which could be a precursor to a spur.  According to Dr. P., the evidence was clear for findings of plantar calcaneal spur of the left foot, but did reflects signs of pes planus in both feet.  Dr. P. further described the dorsal bunions of the first metatarsal heads of the left foot as greater than the right, and observed a lateral deviation of the second toe at the distal phalanx secondary to deformity at the head of the middle phalanx in both feet.  Based on his evaluation of the Veteran, Dr. P. diagnosed the Veteran with having plantar fasciitis in both feet, mild gastrocnemius equinus in both legs, and hyperkeratotis fissures hallux right foot and fifth toe of the left foot secondary to hyperextension of the toes.  Dr. P. recommended that the Veteran undergo cortisone injection in both heels, and receive functional orthotic appliances to help control and alleviate his pain on a long-term basis.  

Subsequent records associated with his period of service reflect that the Veteran continued to experience pain and discomfort in his heels.  However, during an October 2009 treatment visit, the Veteran stated that he was doing better, and reported only mild pain when initially stepping on his right foot in the morning time.  Prior to his separation from service, in the June 2010 medical assessment report, the Veteran stated that he planned to seek VA disability benefits for his ongoing heel pain.  

The Veteran was afforded a VA examination in connection to his bilateral foot problems in July 2010, at which time he provided his medical history, and reported the onset of heel pain in 2008 when he started standing on his feet more.  According to the Veteran, he was informed by his podiatrist that he had plantar fasciitis, and he has since treated his condition with inserts, ultrasound, and stretching exercises.  The Veteran reported that although these treatment methods have helped, he still has problems in his feet after resting for a while.  On physical examination of the feet, the examiner observed no abnormalities or any signs of tenderness over insertion plantar fascia.  Further evaluation of the foot revealed no evidence of foot or toe deformities, nor any findings of flat foot.  The examiner did note that the Veteran wore orthotic inserts to help alleviate his symptoms, and to help him walk.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with having plantar fasciitis, and noted that the Veteran experienced heel pain, and had a hard time standing for long periods of time as a result of this condition.  

The Veteran was afforded another VA examination for his bilateral plantar fasciitis in February 2013.  During this examination the Veteran reported to experience pain in his heels, and noted that he wears orthotics and performs stretching exercises to help alleviate his symptoms.  The Veteran also stated that he has difficulty walking.  On physical examination the examiner observed no signs of Morton's neuroma or metatarsalgia in either foot.  The examiner further detected no findings or signs of hammer toes, hallux valgus, hallux rigidus, or pes cavus.  According to the examiner, the Veteran's feet were negative for any signs of malunion or nonunion of tarsal or metatarsal bones and the Veteran did not exhibit any other foot injuries.  In addition, the examiner found no evidence of bilateral weak foot.  On physical examination, the examiner noted no tenderness in either foot in the heels or plantar fascia, and commented that significant plantar fasciitis would cause tenderness in these areas normally.  The examiner did note that the Veteran wore special orthotics.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with having plantar fasciitis, and added that as a result of this bilateral foot condition, the Veteran occasionally had to switch his job tasks when his feet become painful. 

The Veteran was subsequently seen at the Albuquerque VA medical center (VAMC) in March 2013, at which time he reported a long history of bilateral plantar fasciitis.  The VA podiatrist noted that the Veteran had been treated with rigid functional orthotics, four injections, non-steroidal anti-inflammatory drugs (NSAIDS), rest and stretching exercises, none of which had completely eliminated his pain.  According to the Veteran, his current orthotics are extremely rigid and cannot be worn longer than two hours at a time.  On physical examination, the treatment provider noted that range of motion of all joints in the lower extremities was within normal limits.  The treatment provider also detected three degrees of varus on both heels and noted that "FF to RF [was] neutral."  The Veteran was assessed with having plantar fasciitis, and the podiatrist recommended that the Veteran be casted for accommodative orthotics, and return to the clinic for follow-up care in twelve weeks.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected feet.  Moderate acquired flatfoot evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet has not been shown.  

Indeed, neither of the VA examiners observed inward bowing of the tendo Achilles nor any findings indicating the weight-bearing line to be over or medial to the great toe.  Indeed, the record on appeal is negative for objective evidence of the Veteran's bilateral plantar fasciitis causing weight-bearing line over or medial to the great toe and/or inward bowing of the tendo achillis.  On physical examination of the lower extremities, the July 2010 examiner noted that the Veteran's motor strength was 5/5 upon extension of the great toe in both the right and left foot.  The examiner also described the Veteran's muscle tone as normal, and noted no signs of muscle atrophy.  In addition, the examiner noted that the Veteran's gait was normal.  Although the Veteran reported to experience pain in the arch of his feet, the July 2010 VA examiner observed  "no tenderness over insertion plantar fascia" upon physical examination of the feet.  In addition, the February 2013 VA examiner noted no tenderness in either foot in the heels or plantar fascia, and specifically commented that normally "significant plantar fasciitis would cause tenderness in these areas."  Furthermore, during the March 2013 VA podiatry consultation, the podiatrist noted that at present, on a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran's pain level was at a 0.  In addition, the podiatrist described the Veteran's range of motion in all extremities to be normal.  

In summary, the objectively confirmed adverse symptomatology due to the Veteran's bilateral plantar fasciitis is limited to pain and tenderness in the feet reported at both the July 2010 and February 2013 VA examinations.  

With regard to the Veteran's complaints of pain and tenderness in his feet, as previously noted above, the record reflects no objective evidence of pain or tenderness on manipulation and use of the feet at either VA examination.  Likewise, while treatment records periodically document the Veteran's complaints and treatment for bilateral foot pain, they are also negative for objective evidence of pain on manipulation and use of the feet.  Therefore, the Board finds that the most competent and credible evidence of record is the medical evidence that shows that the Veteran's bilateral plantar fasciitis is not manifested by pain on manipulation and use of the feet.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board notes that there are additional diagnostic codes for the evaluation of foot disabilities.  However, Diagnostic Codes 5277-5284 are not for application as there is no evidence of pes cavus, bilateral weak foot, Morton's disease, hallux valgus, hallux rigidus, or hammer toe, nor is there any evidence of foot injuries or malunion or nonunion of the tarsal or metatarsal bones.  See February 2013 VA examination report.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45. 4.59, and the holdings in DeLuca.  However, even taking into account the Veteran's objective complaints of pain, the most competent and credible evidence of record does not show that he has at least "moderate" plantar fasciitis.  Indeed, an increased evaluation of the Veteran's plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned compensable rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and limitations on standing and walking as a result of his bilateral foot condition.  However, these symptoms are already contemplated in the assigned rating, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Accordingly, his claim for a compensable rating under Diagnostic Code 5276 must be denied.  38 C.F.R. § 4.71a.  

This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, 21 Vet. App at 505.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable rating for bilateral plantar fasciitis is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


